Title: From John Adams to Robert R. Livingston, 14 February 1782
From: Adams, John
To: Livingston, Robert R.



Amsterdam Feby. 14th 1782
Dear Sir

Yesterday the Duplicate of your Letter of the 23d. of October was brought to me, the Original not yet arrived.
It is with great pleasure I learn that a Minister is appointed for foreign Affairs, who is so capable of introducing into that Department an Order, a Constancy and an Activity, which could never be expected from a Committee of Congress so often changing and so much engaged in other great Affairs, however excellent their Qualifications or Dispositions. Indeed, Sir, it is of infinite Importance to me to know the Sentiments of Congress; yet I have never known them in any detail, or with any Regularity, since I have been in Europe. I fear Congress have heard as little from me since I have been in Holland. My dispatches by the Way of St. Eustatia and by several private Vessels, and by the South Carolina have been vastly unfortunate.
My Situation, Sir, has been very delicate: but as my whole Life from my Infancy has been passed through an uninterrupted Series of delicate Situations, when I find myself suddenly translated into a new one, the View of it neither confounds nor dismays me. I am very sensible however, that such an Habit of Mind borders very nearly upon Presumption, and deserves very serious Reflections.
My health is still precarious. My Person has been thought by some to have been in danger: but at present I apprehend nothing to myself or the Public. This Nation will have Peace with England, if they can obtain it upon honorable Terms; but upon no other. They cannot obtain it upon any other, without giving Offence to France, and England will not make Peace upon such Conditions. I shall therefore probably remain here in a very insipid and insignificant state a long time, without any Affront or Answer.
In the Parties which divide the Nation I have never taken any Share. I have treated all Men of all Parties whom I saw alike, and have been used quite as well by the Court Party as their Antagonists. Both Parties have been in bodily Fear of popular Commotions, and the Politicks of both appear to me to be too much influenced by alternate Fears and I must add Hopes of popular Commotions. Both Parties agree in their Determinations to obtain Peace with England, if they can: but Great Britain will not cease to be the Tyrant of the Ocean until She ceases to be the Tyrant of America. She will give up her Claims of Empire over both together.
The Dutch have an undoubted Right to judge for themselves, whether it is for their Interest to connect themselves with Us or not. At present I have no Reason to be dissatisfied. I have in pursuance of the Advice of the Comte de Vergennes and the Duke de la Vauguyon, added to that of several Members of the States, demanded an Answer. I was recieved politely by all Parties—though You will hear great Complaints from others that I am not recieved well. They have their Views in this: they know that this is a good String for them to touch. I stand now in an honorable light, openly and candidly demanding an Answer in my public Character. But it is the Republick that stands in a less respectable Situation, not one Member of the Sovereignty having yet ventured to give an Answer in the Negative. The Dignity of the United States is therefore perfectly safe, and if that of this Republick is questionable, this is their own fault not ours.
Your Advice to be well with the Government and to take no Measures which may bring upon me a public affront, is perfectly just. All appearance of Intrigue, and all the Refinements of Politicks have been as distant from my Conduct, as You know them to be from my natural and habitual Character.
Your Advice to spend much of my time at the Hague, I shall in future pursue, though I have had Reasons for a different Conduct hitherto. As to Connections with the Ministers of other Powers, it is a Matter of great delicacy. There is no Power but what is interested directly or indirectly in our Affairs at present. Every Minister has at his own Court a Competitor, who keeps Correspondences and Spies to be informed of every Step; and open Visits to or from any American Minister are too dangerous for them to venture on. It must be managed with so much Art, and be contrived in third Places and with so much unmeaning Intrigue, that it should not be too much indulged, and after all nothing can come of it. There is not a Minister of them all that is intrusted with any thing, but from time to time to execute positive Instructions from his Court.
A Loan of Money has given me vast anxiety. I have tried every Experiment and failed in all; and am fully of Opinion, that We never shall obtain a Credit here until We have a Treaty. When this will be I know not. If France has not other Objects in View of more Importance, in my Opinion She may accomplish it in a short time. Whether She has or not, time must discover.

Mr. Barclay is here doing his utmost to dispatch the public Effects here: but these will turn out the dearest Goods that Congress ever purchased, if they ever arrive safe.
It has been insinuated, I perceive, that I was privy, to the Purchase of a Parcell of English Manufactures among these Goods. This is a Mistake. It was carefully concealed from me, who certainly should not have countenanced it, if I had known it. Mr Barclay will exchange them all, for the Manufactures of Germany or Holland, or sell them here. The ordonnance of Congress against British Manufactures, is universally approved as far as I know as an Hostility against their Ennemies of more Importance, than the Exertions of an Army of Twenty thousand Men.

With great Esteem and Respect, I have the Honour to be Sir, your most obedient and most humble sert
John Adams

